DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed on 7/13/2021, with respect to objection to claims 2, 14-15, and 19; 35 U.S.C. 101 rejection of claim 11; 35 U.S.C. 112(b) rejection of claims 1-8 and 12-16 have been fully considered and are persuasive.  The objection to claims 2, 14-15, and 19; 35 U.S.C. 101 rejection of claim 11; 35 U.S.C. 112(b) rejection of claims 1-8 and 12-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes an antenna system, disposed on a moving device, wherein the moving device is communicatively connected with a communication satellite through the antenna system, and the antenna system comprises a control module; and a processing module, an information collection module and a transceiver module, which are connected with the control module, wherein the processing module and the transceiver module are communicatively connected; the information collection module is configured to collect moving device information and antenna attitude the control module is configured to determine a request content and a processing time according to the data request instruction, and send the request content, the moving device information and the antenna attitude information to the processing module when the processing time arrives; and the processing module is configured to process the moving device information and the antenna attitude information according to the request content to obtain data to be sent corresponding to the request content.  These distinct features have been added to independent claim 1, and similar features have been added to independent claim 9, thus rendering claims 1-20 allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/2/2021